


114 S401 IS: Lawsuit Abuse Reduction Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
114th CONGRESS1st Session
S. 401
IN THE SENATE OF THE UNITED STATES

February 5, 2015
Mr. Grassley (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To amend rule 11 of the Federal Rules of Civil Procedure to improve attorney accountability, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Lawsuit Abuse Reduction Act of 2015.  2.Attorney accountability (a)Sanctions under rule 11Rule 11(c) of the Federal Rules of Civil Procedure is amended— 
(1)in paragraph (1), by striking may and inserting shall;  (2)in paragraph (2), by striking Rule 5 and all that follows through motion. and inserting rule 5.; and 
(3)in paragraph (4), by striking situated and all that follows through the end of the paragraph and inserting situated, and to compensate the parties that were injured by such conduct. Subject to the limitations in paragraph (5), the sanction shall consist of an order to pay to the party or parties the amount of the reasonable expenses incurred as a direct result of the violation, including reasonable attorneys’ fees and costs. The court may also impose additional appropriate sanctions, such as striking the pleadings, dismissing the suit, or other directives of a nonmonetary nature, or, if warranted for effective deterrence, an order directing payment of a penalty into the court..  (b)Rule of constructionNothing in this Act or an amendment made by this Act shall be construed to bar or impede the assertion or development of new claims, defenses, or remedies under Federal, State, or local laws, including civil rights laws, or under the Constitution of the United States.

